t c summary opinion united_states tax_court shelli l caldwell petitioner v commissioner of internal revenue respondent docket no 25614-07s filed date shelli l caldwell pro_se susan m fenner for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure the issue for decision is whether petitioner is entitled to relief from joint_and_several_liability under sec_6015 for background some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received into evidence are incorporated herein by reference when the petition was filed petitioner resided in texas petitioner and derek caldwell mr caldwell reported income_tax due of dollar_figure and submitted no payment with their late-filed form_1040 u s individual_income_tax_return on date respondent sent petitioner a final notice_of_intent_to_levy and notice of her right to a hearing final notice by certified mail petitioner received the final notice but did not request a hearing under sec_6330 on date petitioner filed a form_8857 request for innocent spouse relief with the internal_revenue_service irs she sought relief from joint_and_several_liability pursuant to sec_6015 respondent denied petitioner’s request for relief from joint_and_several_liability because her form_8857 was filed more than years after the first collection action taken against her therefore respondent did not consider the substantive merits of petitioner’s request for relief from joint_and_several_liability discussion sec_6013 provides that if a joint_return is filed the tax is computed on the taxpayers’ aggregate income and liability for the resulting tax is joint_and_several see also sec_1_6013-4 income_tax regs but the irs may relieve a taxpayer from joint_and_several_liability under sec_6015 if taking into account all the facts and circumstances it is inequitable to hold the taxpayer liable for any unpaid tax or deficiency and the taxpayer does not qualify for relief under sec_6015 or c except as otherwise provided in sec_6015 the taxpayer bears the burden_of_proof rule a 119_tc_306 affd 101_fedappx_34 6th cir the commissioner has issued revenue procedures to guide irs employees in determining whether a requesting spouse is entitled to relief from joint_and_several_liability revproc_2003_61 2003_2_cb_296 modifying and superseding revproc_2000_15 2000_1_cb_447 revproc_2003_61 supra lists the factors that irs employees should consider and the court also uses the factors when reviewing the commissioner’s denial of relief see 120_tc_137 revproc_2003_61 sec_4 c b pincite lists seven threshold conditions that a taxpayer must satisfy in order to qualify for equitable relief among other things it requires a requesting spouse to request relief from joint_and_several_liability no later than years after the date of the commissioner’s first collection activity after date against the requesting spouse id similarly sec_1 b income_tax regs provides that a requesting spouse must request relief from joint_and_several_liability no later than years from the date of the commissioner’s first collection activity after date against the requesting spouse the term collection activity is defined to include a sec_6330 notice which is also defined as the notice the irs sends to taxpayers informing them of the irs’s intent to levy and their right to request a hearing see sec_1_6015-5 income_tax regs the court recently held that sec_1_6015-5 income_tax regs is an invalid interpretation of sec_6015 mannella v commissioner t c __ __ slip op pincite- applying chevron_deference in view of court_of_appeals for the third circuit precedent lantz v commissioner t c __ __ __ slip op pincite applying chevron1 deference 1467_us_837 in view of court_of_appeals for the seventh circuit precedent under 54_tc_742 affd 445_f2d_985 10th cir the court applies the law of the court_of_appeals to which an appeal would ordinarily lie even in cases subject_to sec_7463 it is unclear which standard of deference the court_of_appeals for the fifth circuit would apply to sec_1_6015-5 income_tax regs compare 911_f2d_1128 5th cir legislative_regulation sec_2 are entitled to chevron_deference and are given controlling weight unless they are arbitrary capricious or manifestly contrary to the statute affg in part and revg in part 92_tc_1276 with id pincite an interpretive regulation is accorded less deference under national muffler3 but is valid if the regulation is a reasonable interpretation and harmonizes with the statute’s plain language its origin and its purpose 274_f3d_173 n 5th cir mead4 clarified that chevron_deference applies to an agency’s interpretation only when ‘congress delegated sec_1_6015-5 income_tax regs was issued under both a general grant of authority under sec_7805 and a specific grant of authority under sec_6015 lantz v commissioner t c __ __ slip op pincite 3natl muffler dealers association inc v united_states 440_us_472 4533_us_218 authority to the agency generally to make rules carrying the force of law’ quoting 533_us_218 and 527_f3d_443 ndollar_figure 5th cir the court_of_appeals for the fifth circuit did not address the level of deference applicable to certain irs regulations post-mead5 because the regulations were not challenged by the parties but the court need not decide whether the court_of_appeals for the fifth circuit would apply chevron or some lesser standard of deference to sec_1_6015-5 income_tax regs for the commissioner’s interpretation is neither a permissible construction nor a reasonable interpretation of sec_6015 see lantz v commissioner supra at __ n slip op pincite noting that the court_of_appeals for the seventh circuit applies a reasonableness standard for the second prong of the chevron rather than permissible construction see also natl muffler dealers association inc v united_states 440_us_472 irs regulations must implement congress’s ‘mandate in some reasonable manner’ quoting 411_us_546 metro stevedore co v rambo 5pursuant to mead or skidmore ‘the weight accorded to an administrative judgment depends on the thoroughness evident in its consideration the validity of its reasoning its consistency with earlier and later pronouncements and all those factors which give it power to persuade if lacking power to control ’ see united_states v mead corp supra pincite quoting 323_us_134 u s an agency’s reasonable interpretation brings at least some added persuasive force citing 323_us_134 at trial respondent conceded that if the 2-year period of limitations did not apply petitioner would be entitled to relief from joint_and_several_liability under sec_6015 upon the basis of the foregoing the court holds that petitioner is entitled to relief from joint_and_several_liability under sec_6015 to reflect the foregoing decision will be entered for petitioner 6in lantz v commissioner supra at __ n slip op pincite the court also declined to apply skidmore or mead deference to revproc_2000_15 2000_1_cb_447 and revproc_2003_61 2003_2_cb_296 given the court_of_appeals for the seventh circuit’s precedent in 142_f3d_973 7th cir cited in lantz the court_of_appeals held that regulations issued under general or specific authority of the irs to promulgate necessary rules are entitled to chevron_deference even if the court were to apply skidmore or mead deference here it would nevertheless hold that revproc_2003_61 supra is also not a reasonable interpretation of sec_6015 and is therefore invalid see 521_us_121 527_f3d_443 5th cir reasonableness is a factor to consider when applying skidmore or mead deference
